Citation Nr: 9923280	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbar spine with greater trochanteric bursitis, 
currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

A hearing was held in June 1999 in Wichita, Kansas, before 
Jeff Martin, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  In testimony at that 
hearing, as well as in other statements of record, the 
veteran has suggested that he is unable to work, due to his 
service-connected disability.  This raises a potential issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability, which 
has not been addressed.  Accordingly, it is not before us at 
this time, although the RO must forward the veteran an 
application for a total rating based on individual 
unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran has frequent attacks of sciatica, with 
chronic low back pain, severe degenerative joint disease in 
the lumbosacral spine, degenerative disc disease with neural 
foraminal encroachment at L5-S1, and functional limitation of 
motion and activities due to pain, reflective of pronounced 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
degenerative disc disease with sciatica and degenerative 
changes of the lumbosacral spine (previously characterized as 
degenerative changes of the lumbar spine with greater 
trochanteric bursitis), have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, Part 4, Code 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); Schafrath.  
When evaluating orthopedic disabilities, the evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  

The veteran was seen with complaints of back pain with 
sciatica on several occasions in service, and following his 
discharge, in August 1970, he was granted service connection 
for lumbosacral strain with left sciatic nerve pain, assigned 
a 10 percent evaluation.  In March 1977, the compensable 
rating was terminated.  On a VA examination in May 1992, it 
was concluded that he did not have any evidence of 
neurological involvement, and that the pain in the hip was 
consistent with bursitis.  Accordingly, in July 1992, the 
service-connected disability was recharacterized as 
"degenerative changes of the lumbar spine with greater 
trochanteric bursitis," evaluated 10 percent disabling.  

On a VA examination of March 1994, the veteran complained of 
progressively worsening back pain, as well as occasional 
numbness over the left thigh.  The examiner noted that the 
veteran did not complain of hip pain, but rather, low back 
pain that seemed to go down into the hip on occasion.  The 
diagnosis was intermittently symptomatic lumbosacral strain 
with degenerative changes and degenerative disc disease.  A 
VA examination in February 1995 noted limitation of motion, 
but also no hip pain.  An evaluation in July 1996 by J. H. 
Gilbert, M.D., resulted in an impression of degenerative disc 
disease and lumbar spondylosis with mechanical back pain.  

A computerized tomography (CT) scan of the lumbar spine 
conducted at a VA facility in July 1997 disclosed a prominent 
bulging disk at the L4-5 level, that appeared to impinge on 
the neural foramina on the left.  In addition, there were 
severe degenerative arthritic changes involving L4-5 and L5-
S1.  According to a May 1997 outpatient treatment note, the 
degenerative joint disease was associated with the 
degenerative disc disease.  Although he had excellent range 
of motion on that occasion, according to a June 1999 letter 
from a VA physician, the veteran had chronic low back pain 
with frequent exacerbations that had become increasingly 
severe over the years, and were now almost continuous.  He 
was unable to work at his job as a meat inspector without 
experiencing severe pain due to low back pain and left 
sciatica.  The doctor felt that the condition would not 
improve, due to the increased frequency of attacks and 
duration of pain.  The veteran also submitted a statement 
from his former supervisor, who wrote regarding his 
observations of the veteran's intense back pain.  

The veteran is currently in receipt of a 20 percent rating 
for degenerative changes of the lumbar spine with greater 
trochanteric bursitis, evaluated under Diagnostic Code 5295, 
which pertains to lumbosacral strain.  For lumbosacral 
strain, the rating schedule provides that characteristic pain 
on motion warrants a 10 percent evaluation.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent rating 
is warranted.  Severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Code 5295 (1998).  

It should be noted that this Diagnostic Code does not reflect 
any symptomatology associated with bursitis.  However, as 
indicated above, the characterization of the service-
connected disability was changed from "lumbosacral strain 
with left sciatic nerve pain" to "degenerative changes of 
the lumbar spine with greater trochanteric bursitis" on the 
basis of a single examination in 1992; no previous or 
subsequent examinations have confirmed this diagnosis; 
indeed, subsequent examinations have specifically commented 
on the absence of symptoms of bursitis, noting that the 
veteran's complaints were more in the nature of radiation 
from the back.  

Further, a CT scan in July 1997 documented degenerative disc 
disease.  Consequently, the veteran's service-connected 
disability should be characterized, as it was originally, to 
reflect the presence of sciatica, rather than bursitis.  
However, because of the demonstrable symptoms associated with 
the disc disease, he is most appropriately rated under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  This Diagnostic Code provides that postoperative, 
cured intervertebral disc syndrome is noncompensable. Mild 
intervertebral disc syndrome warrants a 10 percent rating. 
For moderate intervertebral disc syndrome with recurring 
attacks, a 20 percent rating is merited, and severe disease 
with recurring attacks, with intermittent relief warrants a 
40 percent rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. Part 4, Code 
5293 (1998).  

Moreover, because disc disease can cause loss of range of 
motion because of the nerve defects and resulting pain 
associated with injury to the sciatic nerve, 38 C.F.R. 
§§ 4.40 and 4.45, which pertain to factors such as functional 
limitation due to pain, weakened movement, and excess 
fatigability, must be considered when a disability is 
evaluated under this diagnostic code. Johnson v. Brown, 9 
Vet. App. 7 (1996); VAOPGCPREC 36-97 (Dec. 1997).

Although the veteran's ankle jerks are intact, he has 
radiation of pain into the left extremity, and diagnostic 
studies have confirmed a bulging disk at the L4-5 level, that 
appeared to impinge on the neural foramina on the left.  In 
addition, there were severe degenerative arthritic changes 
involving L4-5 and L5-S1.  According to his testimony 
presented at a hearing before the undersigned in June 1999, 
he experienced pain in his back and left leg, which 
prohibited him from sitting or standing for any length of 
time, lifting more than 20 pounds, and was progressively 
worsening.  He also had difficulty stooping, and had already, 
a few years previously, had to change his job from a meat 
cutter to meat inspector due to his back problems.  However, 
the problems have continued to worsen.  Moreover, he has 
severe degenerative changes in the lumbar spine.  In 
evaluating the evidence, if the evidence regarding the rating 
to be assigned is evenly balanced, the higher rating will be 
assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  In view of the 
previously described medical evidence, together with the 
veteran's credible testimony regarding his pain, and in light 
of 38 C.F.R. §§ 4.40 and 4.45, we are of the opinion that the 
evidence is in equipoise regarding whether the criteria for a 
60 percent rating are met.  Accordingly, pursuant to 
38 U.S.C.A. §  5107(b), a 60 percent rating, reflecting 
pronounced impairment, is warranted.  

Moreover, he has severe degenerative changes in the lumbar 
spine.  In evaluating the evidence, if the evidence regarding 
the rating to be assigned is evenly balanced, the higher 
rating will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  In view 
of the previously described symptoms, together with the 
veteran's credible testimony regarding his pain, we are of 
the opinion that there is an approximate balance of positive 
and negative evidence; accordingly, a 60 percent rating is 
warranted, under the criteria for Diagnostic Code 5293.  Id.  

A 60 percent rating is the highest schedular rating provided 
for intervertebral disc syndrome, and there is no other 
potentially applicable diagnostic code which would provide a 
higher schedular evaluation.  See 38 C.F.R. § 4.71a (1996).  
Moreover, we have taken into consideration the impairment due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An evaluation of 60 percent for degenerative disc disease 
with sciatica and degenerative changes of the lumbosacral 
spine (previously characterized as 
degenerative changes of the lumbar spine with greater 
trochanteric bursitis), is granted, subject to regulations 
governing the payment of monetary benefits.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 

